Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Carpenter on 12/21/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 08/15/2019: 

1. 	 (Cancelled)
2.	(Currently Amended)  A media device, comprising:
a presentation device interface that is communicatively couplable to a display;
at least one tuner operable to receive a media content stream including a media content event, wherein the presentation device interface communicates at least a portion of the media content stream to the display;
wherein the media content event includes:
a trigger embedded in the media content stream at a predefined location that corresponds to a time of presentation of a physical object, and 

a processor system that is communicatively coupled to the at least one tuner, wherein the processor system is configured to receive a user request while the visual graphic element is being presented on the display, wherein the user request indicates that the user wishes to acquire a 3D printed object corresponding to the physical object; and
a communication network interface that communicatively couples the media device through a printer interface to a 3D printer that is used to manufacture 3D printed objects, and communicates 3D printable model data to the 3D printer to initiate the manufacture of the 3D printed object that represents the physical object.
3.	(Previously Presented)  The media device of Claim 2, wherein the processor system is further configured to concurrently present the visual graphic element on the display with a continuing presentation of the media content event, wherein the visual graphic element is presented for at least the duration that the physical object is visible on the display.
4.	(Previously Presented)  The media device of Claim 2, wherein the processor system is further configured to pause presentation of the media content event while the visual graphic element is presented on the display, wherein presentation of the visual graphic element ends after a predefined duration or in response to receiving the user request, and wherein presentation of the media content event resumes in response to ending presentation of the visual graphic element.
5.	(Previously Presented)  The media device of Claim 2, wherein the user request is generated by a remote control that is in communication with the media device.
6.	(Canceled)  
2, wherein the communication network interface communicatively couples the media device to a remote 3D model site via a communication system, and wherein the processor system is further configured to:
communicate information corresponding to the user request to the remote 3D model site via the communication network interface in response to receiving the user request; and
receive the 3D printable model data from the remote 3D model site in response to communicating the user request to the remote 3D model site

8.	(Previously Presented)  The media device of Claim 7, further comprising a memory that stores at least the received 3D printable model data, wherein the processor system is further configured to:
receive a user confirmation after the 3D printable model data has been stored in the memory, wherein the user confirmation confirms that the user wishes to acquire the 3D printed object that represents the physical object that was presented on the display when the user request was received; and
retrieve the 3D printable model data from the memory for communication to the 3D printer to initiate the manufacture of the 3D printed object using the 3D printer.
9.	(Previously Presented)  The media device of Claim 7, wherein the processor system is further configured to:
receive a plurality of different 3D printable models from the remote 3D model site in response to communicating the user request to the remote 3D model site,
wherein each of the plurality of different 3D printable models corresponds to the physical object shown in the media content event that is associated with the trigger, and
wherein each of the plurality of different 3D printable models are associated with 3D printable model data that can be used to print a unique 3D printed object that represents the physical object;

receive a user selection, via the presented GUI, of one of the plurality of different 3D printable models,
wherein the 3D printable model data associated with the selected 3D printable model is used by the 3D printer to print the user selected unique 3D printed object.
 10.	(Previously Presented)  The media device of Claim 9, wherein the plurality of different 3D printable models comprises a first plurality of 3D printable models and a second plurality of 3D printable models, wherein the first plurality of 3D printable models are suitable for printing using a first type of 3D printer, and wherein the second plurality of 3D printable models are suitable for printing using a second type of 3D printer that is different from the first type of 3D printer, wherein the processor system is further configured to:
determine that the 3D printer that is communicatively coupled to the media device is of the first type of 3D printer,
wherein the presented GUI presents images corresponding to each of the first plurality of 3D printable models, and
wherein the presented GUI omits images corresponding to each of the second plurality of 3D printable models.
11.	(Currently Amended)  The media device of Claim [[6]] 2, wherein the communication network interface communicatively couples the media device to a remote 3D model site via a communication system, and wherein the processor system is further configured to:
communicate information corresponding to the user request to the remote 3D model site via the communication network interface in response to receiving the user request,
wherein the remote 3D model site communicates the 3D printable model data to the 3D printer in response to receiving the information corresponding to the user request, and

12.	(Previously Presented)  The media device of Claim 11, wherein the processor  system  is  further configured to:
receive 3D model information corresponding to a plurality of different 3D printable models from the remote 3D model site in response to communicating the information corresponding to the user request to the remote 3D model site,
wherein each of the plurality of different 3D printable models correspond to the physical object shown in the media content event that is associated with the trigger, and
wherein each of the plurality of different 3D printable models are associated with 3D printable model data that can be used to print a unique 3D printed object that represents the physical object;
communicate a graphical user interface (GUI) to the display in response to receiving the plurality of different 3D printable models, wherein the presented GUI presents images corresponding to each of the plurality of 3D printable models;
receive a user selection, via the presented GUI, of one of the plurality of different 3D printable models; and
communicate information corresponding to the user selection to the remote 3D model site in response to receiving the user selection of one of the plurality of different 3D printable models,
wherein the 3D printable model data identified in the user selection is communicated from the remote 3D model site to the 3D printer to print the 3D printed object.
13.	(Previously Presented)  The media device of Claim 2, wherein the 3D printer is one of a local 3D printer and a remote 3D printer, wherein the media device further comprises a printer interface that is communicatively coupled to the processor system and that communicatively couples the media device directly to the local 3D printer, and wherein the processor system is further configured to:

communicate  information  corresponding  to  the  user  selection to the remote 3D model site;
receive the 3D printable model data from the remote 3D model site when the user selection selects the local 3D printer; and
communicate, via the printer interface, the received 3D printable model data to the local 3D printer;
 wherein the 3D printable model data is communicated from the remote 3D model site to the remote 3D printer when the second user selection selects the remote 3D printer, and
wherein the selected local 3D printer or the remote 3D printer that receives the 3D printable model data initiates the manufacture of the 3D printed object in response to receiving the 3D printable model data.
14.	(Previously Presented)  The media device of Claim 2, wherein the 3D printer is one of a local 3D printer and a remote 3D printer, wherein the media device further comprises a printer interface that is communicatively coupled to the processor system and that communicatively couples the media device directly to the local 3D printer, wherein the communication network interface communicatively couples the remote 3D printer to the media device via a communication system, and wherein the processor system is further configured to:
receive a user selection that selects one of the local 3D printer and the remote 3D printer to be used to print the 3D printed object that represents the physical object; 
communicate, via the printer interface, the 3D printable model data to the local 3D printer when the user selection selects the local 3D printer; and
communicate, via the communication network interface, the 3D printable model data to the remote 3D printer when the user selection selects the remote 3D printer, wherein the selected local 3D printer or the remote 3D printer that receives the 3D printable model data initiates the manufacture of the 3D printed object in response to receiving the 3D printable model data.

store the user request in the memory;
present a confirmation graphical user interface (GUI) after the conclusion of presentation of the media content event, wherein the confirmation GUI presents information corresponding to the stored user request; and
receive a user confirmation via the confirmation GUI, wherein the user confirmation confirms that the user still wishes to acquire the 3D printed object corresponding to the physical object that was being presented on the display when the visual graphic element was presented,
wherein the 3D printable model data that initiates the manufacture of the 3D printed object corresponding to the physical object is communicated to the 3D printer in response to receiving the user confirmation.
16.	(Currently Amended) A system for printing 3D objects corresponding to physical objects of interest shown in a media content event, the system comprising:
a media device, comprising:
a presentation device interface that is communicatively couplable to a display;
at least one tuner operable to receive a media content stream including a media content event, wherein the presentation device interface communicates at least a portion of the media content stream to the display;
wherein the media content event includes:
a trigger embedded in the media content stream at a predefined location that corresponds to a time of presentation of a physical object, and 
information corresponding to a visual graphic element that is shown on the display to indicate that there is at least one 3D printable model that is available for printing a 3D printed object that represents the physical object; and

wherein the initial user request includes information to identify the physical object of interest that has been viewed by the user of the media device while the user is viewing presentation of the media content event, and
wherein the initial user request communicated from the remote control in response to a user actuation of at least one controller of the remote control that is associated with selection of the presented visual graphic element; 
a remote 3D model site communicatively coupled to the media device via a communication system, the remote 3D model site comprising:
a physical object identification system that identifies the physical object of interest from the information based on the received initial user request from the media device; and
a 3D printable model data storage medium that stores a plurality of 3D model data that each correspond to one of a plurality of different physical objects,
wherein the remote 3D model site is operable to identify at least one 3D printable model that is stored in the 3D printable model data storage medium based on the identified physical object of interest that can be used to manufacture a printed 3D object corresponding to the identified physical object of interest viewed by the user of the media device; and
a communication network interface that communicatively couples the media device through a printer interface to a 3D printer that is used to manufacture 3D printed objects, and communicates 3D printable model data to the 3D printer to initiate the manufacture of the 3D printed object that represents the physical object.
17.	(Previously Presented) The system of claim 16, wherein the media device is operable to receive, during presentation of the media content event to the user, a user selection corresponding to an image of a scene of the media content event that is presented to the user, wherein the image of the scene of the media content event includes an image of the physical object 
18.	(Previously Presented) The system of claim 17, wherein the media device is further operable to present information to the user that indicates the identified physical object of interest viewed by the user, wherein the media device is configured to receive a user confirmation that confirms that the media device has identified the physical object of interest, and wherein the initial user request with the information that identifies the physical object of interest is communicated to the remote 3D model site in response to receiving the user confirmation.
19.	(Previously Presented) The system of claim 16, wherein the media device is operable to receive, during presentation of the media content event to the user, a user selection corresponding to an image of a scene of the media content event, wherein the image of the scene of the media content event includes an image of the physical object of interest, wherein the initial user request communicated from the media device to the remote 3D model site includes the image, and wherein the remote 3D model site analyzes the image of the scene of the media content event to identify the physical object of interest that has been viewed by the user of the media device.
20.	(Previously Presented) The system of claim 19, wherein the remote 3D model site is operable to communicate information to the media device corresponding to the physical object of interest identified in the received image of the scene of the media content event, wherein the media device is further operable to present information to the user that indicates the identified physical object of interest viewed by the user, wherein the media device is configured to receive a user confirmation that confirms that the remote 3D model site has identified the physical object of interest, and wherein the user confirmation is communicated from the media device to the remote 3D model site so that the remote 3D model site then identifies the at least one 3D printable model in response to receiving the user confirmation.
21.	(Previously Presented) The system of claim 16, wherein the visual graphic element is associated with information that identifies the physical object of interest, wherein the visual 



Allowable Subject Matter
3.	2-5, 7-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 2, the references of record, either singularly or in combination, do not teach or suggest at least a media device comprising “a communication network interface that communicatively couples the media device through a printer interface to a 3D printer that is used to manufacture 3D printed objects, and communicates 3D printable model data to the 3D printer to initiate the manufacture of the 3D printed object that represents the physical object” in combination with other limitations as a whole.

For claim 16, the references of record, either singularly or in combination, do not teach or suggest at least a system for printing 3D objects corresponding to physical objects of interest shown in a media content event, the system comprising “a communication network interface that communicatively couples the media device through a printer interface to a 3D printer that is used to manufacture 3D printed objects, and communicates 3D printable model data to the 3D printer 

The closet prior arts on records Applicant Admitted Prior Art (AAPA), Klapper et al (US 2015/0165685 Al), Liu et al. (US PGPUB 2015/0158252 Al). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 3-5, 7-15, 17-21 are also allowed being dependent on allowable claims 2, 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897